 HIJOSDE RICARDOVELA, INC.379Hijos de Ricardo Vela, Inc. and Vela DistributingCorp.andCongreso de Uniones Industriales dePuerto Rico.Case 24-CA-3062November22, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn April 19, 1972, Administrative Law Judge'Harry R. Hinkes issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand the General Counsel filed exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) and(1) of the Act by refusing to enter into bargainingnegotiations with the newly certified Union and bythereafter subcontracting its radio and stereo repairwork without affording the Union an opportunity tobargain over the subcontracting of said work.However, we do not agree with the AdministrativeLaw Judge's conclusion that Respondent engaged infurther 8(a)(5) and (1) violations by negotiatingdirectly with employees Ramon Soto, Luis Negron,Miguel Perez, and William Diaz concerning thesubcontracting of repair work to them and offeringthem inducements to leave its employment andbecome independent contractors. Such a conclusionwould be inconsistent with the testimony credited bytheAdministrative Law Judge which shows thatthese employees decided on their own initiative,without inducement by Respondent, to leave Re-spondent's employ to go into business for themselves.While Respondent agreed to sell parts on credit toDiaz and to the company formed by Negron, Soto,and Perez, Respondent explains that selling parts oncredit ". . . is part of our business . . . Because ourbusiness is to sell and we sell on credit "2 Respon-dent also sold shop testing equipment to the lattercompany because Soto and Negron were the only1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2The Administrative Law Judge found that "the purchase of parts andequipment by Soto, Negron and Perez and the acceptance of financial aidby Diaz were bona fide and voluntary "a If the sale of company repair equipment was "unprecedented, as ourdissenting colleague asserts, it was only because, as Respondent explained,mechanics who repaired stereos and radios in theshop and, with their departure, Respondent had nofurtherneed for the equipment.3 Thereafter, itsubcontracted stereo and radio repair work to thiscompany consistent with its established practice ofreferring repair work to outside independent servicecompanies. Considering all the circumstances attend-ing the departure of Soto, Luis Negron, Perez, andDiaz, we do not believe that a finding of a violationof the Act can be based thereon.Because of the departure of the repair mechanics,insufficientwork was available for helpers anddriversHectorRodriguez, JustoRivera,AngelNegron, and Efrain Rivera. As a consequence, theywere laid off by Respondent. In these circumstances,we find that no valid basis exists for requiringRespondent to reinstate those employees with back-pay as recommended by the Administrative LawJudge.Nor can we find that the outside stereo mechanicCarmen Rosado was terminated because he refusedRespondent's offer, allegedly made to frustrate theUnion, to become a subcontractor on July 15.Rosado was not terminated until August 15. By thenLuisNegron and Soto, the only mechanics whoperformed the more complicated shop work onstereosand radios, had left; Rosado had neverworked for Respondent as an inside repair man; andeven assuming his qualifications for such work,4therewas no equipment left in the shop for itsperformance.Respondent decided to discontinuestereo and radio repair work which had dwindled toRosado's outside service calls and, in consequencethereof, Rosado was terminated.The Administrative Law Judge himself has de-scribed the events leading to Rosado's termination asfollows: "Thereafter [following the departure of LuisNegron and Soto], although Respondent continuedits repair services on television, its radio and stereorepair services were discontinued, since the employ-ees doing such work at the shop, Soto and Negron,had left the employ of the Respondent and theRespondent's test equipment for such work was alsogone." This is precisely our understanding of therecord and we cannot find any logic in the conclu-sion that Rosado's termination was occasioned by hisrefusal to accept subcontracting work. Respondent'sprior unfair labor practices are, of course, a relevantfactor in this case, but the evidence which bears mostdirectly upon Rosado's termination persuades us thatthiswas thefirst occasion when the mechanics using the equipment hadresignedand could not be replaced by qualifiedmechanics4Though testifyingto having earned a diploma in transistors from theLincoln InstituteinConnecticut,Rosado further testified,"Ihave neverspoken tohim [Respondent's president,Vela] and hehas never asked me"about this and that "I don't know if they wereaware of it "200 NLRB No. 43 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis employment ended when, for the reasons givenabove,Respondent abandoned repair work onstereos and radios.However, having found that the Respondent hasengaged in certain of the unfair labor practicesalleged herein, we shall order that it cease and desisttherefrom, and from like or related conduct, and thatit take certain affirmative action which we find willeffectuate the policies of the Act in the circumstancesof this case.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Hijos de Ricardo Vela, Inc., and Vela DistributingCorp., its officers, agents, successors and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Congreso de UnionesIndustriales de Puerto Rico, upon request, as theexclusive bargaining representative of its employeesin the following appropriate unit:All employees of Respondent including shop andfield TV and radio technicians, the driver-helpers,and the shop stockroom and shop spare partsstockroom clerk and shop helper, but excludingallother employees, office clerical employees,sales personnel, guards and supervisors as definedin the Act.(b)Unilaterally eliminating a department in theshop and subcontracting work without prior notifica-tion to and bargaining with the Union.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist the Union or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing for the purposeof collective bargaining or other mutual aid orprotectionor to refrain from any or all suchactivities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Congre-so de Uniones Industriales de Puerto Rico as theexclusive representative of the employees in theappropriate unit described above with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Post at its place of business, Bayamon, PuertoRico, copies of the attached notice marked "Appen-dix" in both English and Spanish.5 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 24, after being duly signed by theRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 24, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the complaintbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.MEMBER FANNING, concurring in part and dissentingin part:My colleagues properly find in agreement with theAdministrative Law Judge that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing tobargain with the Union and subcontracting its radioand stereo repair work without affording the Unionan opportunity to bargain thereon prior to takingsaid unilateral action. Contrary to my colleagues, Iwould also find that Respondent engaged in further8(a)(5) and (1) conduct and that the remedy shouldnot be limited to Respondent's unlawful refusal toenter into negotiations with the Union.On February 5, 1971,6 a few months prior to theevents involved in the instant case, Respondentdischarged all 14 repair shop employees who strucktoprotestRespondent's failure to act on theircomplaints about working conditions. As indicatedby the Administrative Law Judge, the Board in arecent proceeding7 found that the discharges contra-vened Section 8(a)(3) and (1) of the Act becauseRespondent desired to penalize the employees fortheir union membership and protected activity inengaging in a work stoppage.The Union won a representation election on May 4andwas certified for a unit composed of allemployees of Respondent including shop and fieldradio and TV technicians, shop clerks and helpers,and driver-helpers. Despite the Union's bargainingrequest on May 7 and thereafter, Respondent refused5 In the event that this Order is enforced by a Judgment of a UnitedNational Labor Relations Board"States Court of Appeals,the words in the notice reading "Posted by Order6Unless otherwise specified the dates herein refer to 1971.of the National Labor Relations Board" shall read "Posted pursuant to a194 NLRB No. 62.Judgment of the United States Court of Appeals enforcing an Order of the HIJOS DERICARDO VELA,INC.381to enter into negotiations for a contract. As statedabove, it is the unanimous opinion of the panel thatthis conduct of Respondent violated Section 8(a)(5)and (1) of the Act.During the month of May, employees Ramon Sotoand Luis Negron, the two radio and stereo shopemployees, and Miguel Perez, a driver, discussed thepossibility of quitting Respondent to form their ownrepair business. In early June, Negron talked toRespondent's president, Ricardo Vela, about leavingthe Company and asked if he, Soto, and Perez, couldbuy the testing equipment they were using asemployees of Respondent. Vela, who conceded thathe had never before sold any of the Company'sequipment, agreed to grant them credit for thepurchase of the equipment valued at $225.8 Inaddition, Vela presented them with a set of tools.On June I1 or 12, Soto, Negron, and Pereztendered their resignations which were typed by afriend of Perez.9 Vela then assisted in moving theequipment to a nearby location occupied by the newcompany, which for about a month was a partner-ship and was incorporated early in July as RamiluElectronic, Inc'0The certificate of incorporation states that the"minimum amount of capital with which the corpo-ration shall commence operation is $1000." Yet, asnoted above, Ramilu resorted to a credit arrange-ment with Respondent to obtain the basic equip-ment.liAlthough Soto, Negron, and Perez wereostensibly operating as a separate and independentbusiness entity,Respondent nevertheless assumedthe credit risk for all service work done by them bycontinuing to collect from individual customers andthen paying Ramilu for the repair work.Prior to the departure of Soto and Negron on June12,Rosado, who was Respondent's outside stereomechanic, did whatever repair work was feasible atthe customers' homes and those stereos that neededattention at the shop were brought in by Rosado forrepair by Soto and Negron. Subsequent to June 12,Perez came to the shop to pick up the unrepairedstereos for repair by Soto and Negron at their newplace of business. However, on July 15, Vela toldRosado that if he "wanted to work on his own, Velawould give [him] five services a day at $10 each,"which would total as much as $300 a week. Vela alsoofferedRosado "economic aid" to enable him tooperate his own business. When Rosado did notaccept the offer from Vela, the latter discharged himon August 5.I agree with the Administrative Law Judge that the&Vela also extended credit to them in connection with the sale ofreplacement parts in the amount of approximately $7009According to the uncontradicted testimony of employee CamiloRosado, Perez was Vela's "personal chauffeur."discharge was unlawful because it was occasioned byRosado's refusal to become a subcontractor for Vela.My colleagues fail to take cognizance of the fact that,during the two months following the departure ofSoto and Negron, the outside stereo work was stillbeing performed by Rosado while Soto and Negroncontinued to handle the repair work they hadpreviously performed at Respondent's shop. More-over, Vela's offer to subcontract' outside service callstoRosado would have involved no change in theexisting distribution of the radio and stereo workexcept for the proposed shift in Rosado's role fromemployee to independent contractor.In significant contrast to Rosado, who balked atRespondent's proposal that he leave Respondent'semploy, employeeWilliam Diaz, an outside TVmechanic, "voluntarily" left when Respondent madeitpossible and attractive to do so by providing Diazwith the financial assistance to go into his ownbusiness.As a result of the departures of these keyemployees,which were "expedited" or forced byRespondent, the need for drivers diminished andHector Rodriguez, Justo Rivera, Angel Negron, andEfrain Rivera were laid off. Although their termina-tion was not found by the Administrative Law Judgeto be a violation of the Act, I agree with him that theloss of their jobs should be remedied because itstemmed from Respondent's unlawful conduct inderogation of the Union.It is clear from the foregoing that "Respondent,which demonstrated its antiunion bias by unlawfullydischarging all of its employees on February 5,continued to engage in discriminatory conduct byunlawfully refusing to meet or bargain with theUnion; by subcontracting work without prior notifi-cation to the Union and without affording the latteran opportunity to bargain over the elimination of theradio and stereo repair department; by expeditingand assisting in the departure of Soto, Negron, Perez,and Diaz through the provision of financial andotherassistance;and by discharging employeeRosado for not agreeing to become a subcontractorofRespondent. Although Soto, Perez, and Negrontestified that they left Respondent's employ "volun-tarily," the credited testimony of Negron reveals thatthey did not decide to do so until they consulted Velawith whom they arranged for an unprecedented saleof equipment, financial assistance, and a continua-tionof their performance of repair work for10Perez was designated as resident agent in charge of Ranulu's principaloffice." Soto, Negron, and Perez testifiedthat theydid not know how muchtheir new business associates contributed to Ramilu. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent, with the latter retaining total responsi-bility for collection of service fees from customers.12That Respondent was determined to "decimate" theUnion's ranks is graphically shown by its harshtreatment of Rosado who proved to be less tractablethan the other employees byresistingVela's offer offinancial aid and weekly earnings of $300 if he woulddo the very same work as beforeas anindependentcontractor rather than as an employee.As Respondent's entire course of conduct wasclearly designed to weaken the Union and reduce thesize ofthe unit for which it was certified, I am of theopinion that the only effective and meaningfulremedy is to order the restorationof thestatus quoante.Accordingly, I agree with the General Counselthat Respondent should be required "to return to itsformer mode of operation by reestablishing the radioand stereo repair services in the shop." 13 In thisconnection, I would require the reinstatement withbackpay of Rosado as well as the four employeeswho were laid off by Respondent. I would also orderRespondent to reinstate Soto, Negron, Perez, andDiaz who left Respondent only after they were giventhe requisite financial and other assistance whichhelped bring about the shrinkage of the unit thatsuited Respondent's discriminatory purpose of frus-trating the Union.12It is noteworthy that Vela's personal chauffeur furnished Soto andNegron with aid in preparingtheir resignations and as "ResidentAgent" ofRamilu appeared to be the central figure in organizing the new company.13C H Sprague & Sons Co.,175 NLRB 378;379, Larry Barns ChevroletCompany,174 NLRB 818, 822.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment, with Con-greso de Unions Industriales de Puerto Rico asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT unilaterally eliminate a depart-ment in the shop and subcontract work withoutpriornotification to and bargaining with theUnion.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their rights to self-organization,to bargain collectively through representatives oftheir own choosing for the purposes of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusiverepresentative of all employees in the bargainingunit described below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody suchunderstanding in a signed agree-ment. The bargaining unit is:All employees including shop and field TVand radio technicians,driver-helpers, shopstockroom and shop spare parts stockroomclerk and shop helper, but excluding allother employees, office clerical employees,sales personnel,guards, and supervisors asdefined in the Act.HIJOS DE RICARDOVELA, INC. AND VELADISTRIBUTING CORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Pan Am Building, Seventh Floor P.0. Box UU, 255 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 809-765-0404.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R.HINKES, Trial Examiner: On August 10, 1971,Congreso de Uniones Industriales de Puerto Rico, herein-after referred to as the Union,filed a charge against HijosdeRicardoVela, Inc., and Vela Distributing Corp.,hereinafter referred to as the Respondent or Employer,charging the commission of unfair labor practices, whichcharge was served on the Respondent on the same date. Anamended charge was filed by the Union on September 24,1971, and served on the Respondent on the same date.Pursuant to these charges, a complaint was issued by theActing Regional Director for Region 24 on October 6,1971, alleging that the Respondent,in violation of Section8(a)(1) and (5) of the Act, had refused the Union's requesttobargain despite its certification by said RegionalDirector as the exclusive collective-bargaining representa-tiveof the employees in the appropriate unit and hadunilaterallyand without prior notice to the Unionsubcontracted some of its work,inducing some of the unitemployees to perform services for the Respondent asmdependent contractors,and had terminated some of its HIJOS DERICARDO VELA,INC.383unit employees either as a result of the contracting out ofits repair services to said independent contractors or as aresult of the employees' refusal to work as an independentcontractor.By answer duly filed Respondent denied the complaint'sallegation thatHijos de Ricardo Vela, Inc., and VelaDistributingCorp., constitute a single employer.Withrespect to the complaint's allegation that the employees ofthe two companies constitute an appropriate unit for thepurpose of collective bargaining, Respondent's answerdenied all references to Vela Distributing Corp. Finally,Respondent by its answer, while admitting the certificationof the Union as the representative of the appropriate unitfor the purposes of collective bargaining with the Respon-dent,denied refusing to bargain with the Union orinstigating the subcontracting of some of its work to unitemployees whom it induced to leave Respondent's employand become independent contractors. By way of affirma-tive defenses, Respondent alleged that it had subcontractedits services for many years and that its termination of unitemployees was a result of their inability to do the workassigned or 'lack of work occasioned by the departure ofsome of its employees for whom the terminated employeesacted as helpers. By a subsequent amended answer,Respondent denied the legality of the certification issuedby the Regional Director, alleging said certification to bevoid and illegal.A hearing was held beforeme inHato Rey, Puerto Rico,on November, 17, and 19, 1971, and January 25, 26, and 27,1972, at which all parties were represented and wereafforded an opportunity to examine witnesses and adducerelevant evidence. Briefs have been received from counselfor the General Counsel and counsel for the Respondentand have been given careful consideration.Upon the entire record including' my evaluation of thedemeanor of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTA.JurisdictionThe complaint alleges, Respondent's answer admits, andI find that Hijos de Ricardo Vela, Inc., is a corporation ofthe Commonwealth of Puerto Rico, engaged in operating aretail department store at Bayamon, Puerto Rico. Duringthe year 1970, it purchased and had shipped to its place ofbusiness in Bayamon, Puerto Rico, from points locatedoutsideofPuertoRico,household goods, electricalappliances, and other merchandise valuedin excess of$50,000. During the same period, it had a gross income ofover $500,000.The complaint further alleges but Respondent's answerdenies that:Vela Distributing Corp., is a corporate affiliate of Hijosde Ricardo Vela, Inc It is the exclusive distributor ofZenith Company radio and television products on theisland of Puerto Rico. It also acts as the radio and TVrepair servicing arm of Hijos de Ricardo Vela, Inc.During the year 1970 it purchased and had shipped toitsplace of business in Bayamon, P.R. from pointslocated outside of Puerto Rico radios, TV sets, andother electronic products valued at inexcess of$50,000.Hijos de Ricardo Vela, Inc. and Vela DistributingCorp. operate as a single integrated family typeenterprisewith common operational and labor rela-tions controls. For the purposes of this proceeding saidcorporationsconstitutea single employer of theemployees involved herein. Respondent is now and hasbeen at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.In a proceeding involving the same parties, Case 24-CA-2982, the Trial Examiner in a decision dated August 19,1971, concluded that:... the two corporations are, with respect to theemployees here involved, highly integrated operationswith a common labor relations policy, that theyconstitute a single employer for the purposes of thisproceeding, that the respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.[Citations omitted.]By decision dated November 30, 1971, the National LaborRelations Board affirmed the Trial Examiner's rulings,findings,and conclusions (194 NLRB No. 62). Thedecision of the Board involving the same parties to thisproceeding and the same period of time is conclusive andbinding upon me. Whether or not it isres judicatato theBoard's reconsideration of the issue need not be decided inthis decision. In that connection, however, I note that thematterwas litigated in the related representation casereported in Case 24-RC-4290 and adjudicated therein bytheRegional Director in his Decision and Direction ofElection dated March 25, 1971. The request for review bythe employer was denied by the Board. Moreover, thedocumentary evidence submitted by counsel for theGeneral Counsel in this proceeding corroborates the singleemployer relationship of the two corporations. I refer tothe General Counsel's Exhibits 11 and 12 where letterheadsof both corporations were used in submittingExcelsiorlists.Iconclude, therefore, that the two corporations arehighly integrated operations with a common labor relationspolicy, that they constitute a single employer for thepurposes of this proceeding, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuatethe purposes of the Act to assert jurisdiction herein.The complaint alleges, Respondent's answer admits andI find that the Union is and at all times material herein hasbeen a labor organization within the meaning of Section2(5) of the Act.B.Refusal To BargainIn the representation case, the Union was certified onMay 12, 1971, after having won theelectionwhich washeld on May 4, 1971. On May 18, 1971, the Union wroteLeroy Vela, president of Vela Distributing Corp., asking tomeet to commence negotiations on May 27, 1971.On May26, however, counsel for Respondent advised the Union,"In view of certain conflicts of fact and law in the 384DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation case, we are unable at present to enter intonegotiationswith the organization you represent." Norepresentative for the Respondent appeared at the request-ed meeting and no proposed contract was submitted by theUnion prior to or subsequent to the scheduled meeting. Onor about August 5, 1971, the Uniononce again requested ameeting to commence negotiations.The counsel forRespondent replied, "Due to reasons set forth in ourcorrespondencewe cannot attend meeting," referring,apparently, to his earlier communication ofMay 26.Counsel for the Respondent asserts that the"conflicts offactand law"refer to the representation proceedingwherein the Regional Director "illegally held both Respon-dents herein constituted a `single employer';and includednonsupervisory employees with a supervisor in the appro-priate unit." He argues that "by not allowing an attack onthe representation proceeding the Trial Examiner effective-ly bars the Board from considering the merits of Respon-dent'sdefense in a controversial proceeding."Ido notagree.Counsel for Respondent misconceives the role of theTrialExaminer. I cannot bar the Board from doinganything. I am subordinate to the Board and am bound byitsrulings.Here the Board has ruled that the twocorporations constitute a single employer. I cannot departfrom that ruling as explained earlier. Similarly, the Boardin adopting the decision of the Trial Examiner at 194NLRB No. 62 found that the alleged supervisor in theappropriate unit was not a supervisor but an employeewithin the meaning of the Act, and I am bound by thatdeterminationaswell.Respondent was given everyopportunity to contest these allegations in the proceedingbefore that Trial Examiner. There is no justification forpermitting Respondent a second "bite at the apple," but,even if there were, I am not the one to allow it. The Boardmay, if it wishes, reconsider its earlier ruling. I am boundby it.Accordingly, I conclude that the Respondent by failingand refusing to commence negotiations with the Unionafter repeated requests violated Section 8(a)(5) of the Actwhich obligates it to bargain collectively with the repre-sentative of his employees.C.The SubcontractingInMay 1971, Ramon Soto, Miguel Perez, and LuisNegron discussed the possibility of leaving the employ oftheRespondent to form their own electronic repairbusiness.According to both Soto and Perez, these planswere not discussed with the Respondent's officials.According to Luis Negron, however, whose testimony Icredit, he talked to Leroy Vela about leaving the Companyand asked Vela if he, Soto, and Perez could buy theequipment they used while working at the Respondent.About a week after Negron's inquiry of Vela, or aboutJune 11 or 12, 1971, the three employees left the employ ofthe Respondent and opened up their own electronic repairshop, calling it Spark Electronic Company. The name oftheCompany was subsequently changed to RamiluElectronic, Inc., said name being taken from the first twoletters of the first names of the three incorporaters, RamonSoto,Miguel Perez, and Luis Negron. Contemporaneouswith the departure of these three employees from theemploy of the Company, Respondent sold some $900worth of testing equipment and parts to the threeemployees,extending credit for the purchase.The goodsthus sold were moved from the premises of the Respondentto the premises of the new company. Thereafter, althoughRespondent continued its repair services on television, itsradio and stereo repair services were discontinued, sincethe employees doing such work at the shop, Soto andNegron, had left the employ of the Respondent and theRespondent's test equipment for such work was also gone.LeroyVela testified that his test equipment for radiosand stereos was sold by him inasmuch as the employeesusing that equipment,Soto and Negron,had resigned. Healso admitted that he sold the equipment and parts to themon credit.Further,he testified that he sent work to theseemployees after they left the employ of the Respondent,but that this practice was like the Company's establishedpractice of referring some of its work to outside independ-ent service companies. Soto testified that when the newcompany did work referred to them by the Respondent itwas paid by the Respondent and not by the customer.Respondent introduced the testimony of several independ-ent service repairmen whom it used for referral work. One,Daniel Blanco, testified that when he got a call from theRespondent to do some service work he waspaid by theRespondent on work that was still covered by thewarranty.On nonwarranty work,however,he collecteddirectly from the customer and not from the Respondent.Similarly, independent servicemen Nazario and Irizarrytestified to the same payment practice.It should be notedthat this practice was not the same as the practice usedwith the three employees who left the Respondent's employin June. For them, payment came from the Respondentwhether or not the set was under warranty. Thus,Respondent assumed the credit risk for all service workdone by these former employees. I note that RamonBatista, an employee of the Respondent,testified that thesethree former employees kept any payments they received.He did not deny, however, that the independent contrac-tors,Blanco, Nazario, and Irizarry, did their own collec-tions whereas the Respondent made collections which itturned over to the three former employees for work theydid.In sum,therefore,I find that Respondent expedited andassisted in the departure of Soto, Negron,and Perez byselling them parts and equipment on credit and byundertaking the credit risk for the work they performed onservice calls referred to them,unlike its practice with otherindependent contractors to whom it did not subcontract allof its radio and stereo work nor sell used equipment oncredit nor assume the credit risk on work referred by theRespondent to be done by them.Anibal Rivera was employed by the Respondent as anoutside TV repairman, but quit on June 23, 1971, becausethe three former employees who had formed the RamiluElectronic Company offered him a job. Respondent hademployed one Justo Rivera as Anibal's driver.Justo Riveraalso left the Respondent's employ on June 23,when Aniballeft the Respondent's employ. According to the uncontrad-icted testimony of Leroy Vela, Anibal voluntarily quit andI so find. HIJOS DE RICARDO VELA, INC.385William Diaz was employed by the Respondent as anoutsideTVrepairman,usingHector Rodriguez as hisdriver.Diaz spoke to Leroy Vela about resigning to workon his own. He quit on July 7, 1971, after Vela hadextended him several hundred dollars of credit for partsand had arranged for Diaz'use ofa company truck byassuming themonthly payments due thereon. Diazreturned the truck to the Company after 2 months of use atwhich time he understood that the Respondent's contracton the truck was terminating. With the departure of Diaz,the services of driver Rodriguez became unnecessary andRespondent terminated his employment on July 21.Angel Negron, employed as a driver by the Respondent,assisted outside TV mechanics Torres and Diaz. AngelNegron also left the employ of the Respondent on July 21.Leroy Vela testified that Angel Negron was a substitutedriverwhen there were five or six mechanics "on thestreet."With the departure of outside mechanics AnibalRivera and William Diaz as well as Luis Negron andRamon Soto, whose activities also involved Angel Ne-gron's services, there was insufficient work left for AngelNegron. The record, however, is unclear as to whetherAngel Negron voluntarily left the employ of the Respon-dent or whether he was laid off by reason of lack of work.The complaint alleges that Angel Negron was laid off, butthat allegation of the complaint has been denied in theRespondent's answer. The testimony of Angel Negronmerely refers to the termination of his employment withoutspecifying whether he was laid off or whether he quit. Atone point, however, he testified that another employee,Hector Rodriguez, "had his employment terminated" onthe same date. This passing reference to what might bedeemed to be an involuntary termination, however, mightbe entitled to little weight were it not for the language ofthe brief filed by counsel for the Respondent. In it hestates:Upon Anibal Rivera's resignation there is no workfor his driver and consequently he [Justo] is terminated[sic] from employment. The same situation happenswith Hector Luis Rodriguez and Angel Rafael Negron(back up driver) whose employment is terminated uponthe resignation of Mr. William Diaz.I conclude, therefore, Angel Negron as well as Justo Riveraand Hector Rodriguez were laid off when, upon theresignations of mechanics Anibal Rivera, Luis Negron,Ramon Soto, and William Diaz, their services were nolonger needed.EfrainRivera was employed by the Respondent. Hiswork involved the receiving of television sets and radios asthey were delivered to the Respondent's shop, recordingthe reception of television sets in a logbook and deliveringthe work to the appropriate repairman. Efrain testified thatinmid&June on a Monday morning when he arrived atwork he found the bench on which the radio and stereowork was tested and fixed to be bare of testing equipmentand the two radio repairmen, Soto and Luis Negron,absent, although he had seen Soto on the job the previousFriday, Thereafter, according to Efrain, no stereos andradioswere repaired at Respondent's shop, but weredelivered to Ramilu where Efrain also saw Soto. Accordingto Efrain, such sets had never been sent out unrepaired bytheRespondent before. On September 29, Leroy Velacalled Efrain to the office,gave him his check and told himthat he was laid off because there was no work for him.The lack of work was apparently true,inasmuch as RamonSoto and Luis Negron had left the employ of theRespondent in June and only one other inside mechanic(Nazario),who workedon TV's, remained to require theworkof Efrain in logging and delivering.Summarizing,I find that prior to the certification of theUnion,Respondent employed three inside mechanics,Soto, Luis Negron,and Nazario.For work on sets thatwere not brought into the shop Respondent employedAnibal Rivera, William Diaz, Cruz, Tones, and CamiloRosado. As drivers, Respondent employed Angel Negron,Hector Rodriguez,Miguel Perez,and Justo Rivera. Inaddition,Respondent employed Efrain Rivera as areceiving clerk inside the shop. After the Union wascertified,Respondent sold its radio testing equipment aswell as many parts to Ramon Soto,Luis Negron, andMiguel Perez,who quit to form a company of their own.Thereafter, all the radio and stereo work received by theRespondent at its shop was sent to this new firm,who didthe work and collected from the Respondent. The onlyinside mechanic left in the employ of the Respondent wasNazario,who worked on TV's. In addition, outsidemechanicsAnibalRivera and William Diaz left theRespondent's employ in Juneand July.These men wereTV mechanics and, although I have found that AnibalRivera left voluntarily,there being no evidence of anyinducements for his leaving being offered by the Respon-dent,William Diaz, who left voluntarily, did so only afterRespondent had extended him several hundred dollars ofcredit and had arranged the use of a company truck forhim. With the departure of mechanics Soto,Negron,,Diaz,and Anibal Rivera, leaving only Nazario, Cruz, Rosado,and Torres, Respondent'sneed for drivers diminished.Accordingly, Respondent laid off Hector Rodriguez, JustoRivera, and Angel Negron.In addition,Respondent laidoff his receiving clerk,Efrain Rivera.D.The Discharge of Camilo RosadoThe complaintallegesthatCamilo Rosado, a unitemployee, was discharged by the Respondent when herefused to leave the Respondent's employ to work on hisown or as an employee of Ramilu,the company that hadbeen formed by the three former employees of theRespondent. Rosado worked for the Respondent prior to1967, Between 1967 and 1969,he was employed elsewhereas a stereo mechanic.In 1969, he was offered reemploy-ment byRespondent when Ramon Batista, an assistant toLeroy Vela, called him. Rosada accepted and returned towork for Respondent as an outside stereo mechanic in1969.He was Respondent's only outside stereo mechanicand drove his own truck. Rosado testified that on Monday,June 14, Soto and Luis Negron did not show up for work atthe shop and the testing equipment for the repair of stereoswas missing.He had seen the testing equipment at theshop, as well as Soto and Negron, the previous week.Thereafter, he saw Miguel Perez visit the Respondent'sshop to get equipment there and saw the Respondent'stesting equipment at the Ramilu shop. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDRosado testified that the stereos that he could not fix atthe customers' homes would be brought in by him to theRespondent's shop to be repaired by the inside mechanics,Ramon Soto or Luis Negron. With the departure of thesetwo men, however, stereos that were brought in by Rosadobecause he could not fix them outside were turned over toMiguel Perez on the following day. Such stereos would berepaired at Spark (later Ramilu) and returned to theRespondent with an invoice from Spark. They would thenbe delivered to the customer by Rosado. Indeed, all of thesetsreturnedbyRosado to the customer from theRespondent's shop after June 14 bore an invoice fromSpark.Rosado further testified that on July 15, Leroy Vela toldhim that if he wanted to work on his own, Vela would givehim five services a day at $10 each, which would giveRosado earnings of up to $300 a week. Vela also offeredRosado "economic aid." Rosado made no response.On August 5, Leroy Vela told Rosado that he haddecided to close up the stereophonic shop, gave Rosadoseverance pay, and laid him off. According to Rosado,there had never been any complaint by managementconcerning his work or his experience. Indeed, early in1971 his weekly salary of $62 was raised to $72.Leroy Vela admitted discharging Rosado in August1971.He testified, however, that Rosado was dischargedbecause he was not able to repair sets in the shop and thework that he had picked up for repairs had been repairedby the two inside stereo mechanics, Negron and Soto, whohad left the employ of the Respondent. Vela admitted thathe never tried Rosado in the shop, but claimed thatRosado had told him he could not repair transistors.Indeed, Leroy Vela testified that Rosado merely changedthe needle on a stereo or changed the knob. This claim ofRosado's incompetence, however, is questionable.WhenRosado was hired by the Respondent in 1969, he had beenworking at a furniture shop doing radio repair. Vela didnot explain why Rosado was hired that time if, indeed,Rosado was not competent, except to say that Rosado washired "out of sympathy." His only comment was thatRamon Batista, his assistant, had no authority to askRosado to come to work. Batista, himself, when testifying,did not contradict Rosado's testimony to the effect that he,Batista, had asked Rosado to come back to work in 1969after consulting with Leroy Vela, nor did Batista corrobo-rate Vela's testimony to the effect that he had no authorityto recall Rosado. Vela also explained that the $10 wageincrease given Rosado in early 1971 came about becauseRosado, who had had a driver for his outside stereo repairwork, lost that driver and undertook to do the drivinghimself.When Rosado refused to do both the driving andthe repair work for the same salary, Vela gave him the payincrease and I credit this version of the event.With respect to Vela's charge of Rosado's incompetence,I note, however, that Rosado denied Vela asking him abouthis qualifications.Rosado's claim of competence in thefieldof stereo repair is further strengthened by histestimony of having earned a diploma in transistors fromtheLincoln Institute in Connecticut. Rosado furthertestified, credibly inmy opinion, that thereason hebrought the sets into the shop for repair was because thenecessary work would take too much time at the home ofthe customers or because the complaint involved intermit-tent irregularities in the performance of the set. After theinside stereo mechanics,Soto and Negron,left the employof the Respondent and the testing equipment they usedwas removed and sent to Ramilu,Rosado, lacking thenecessary equipment,could not make any stereo repairs atthe shop. Although TV mechanic Nazario had someequipment at the shop, some of which Rosado could haveused on the stereos, he was unable to use that equipmentbecause Nazario was always using it.In short,although counsel for the Respondent arguesthatRosado'sdischargewas necessary in view of hislimited knowledge and training, I credit Rosado's testimo-ny to the effect that he was able to make such repairs andmade such repairs and that his inability to do such work atthe Respondent's shop when Soto and Negron left was dueto the lack of testing equipment which had been sold to thedeparting employees. On the contrary,I find that hisdischarge was occasionedby hisrefusal to accept subcon-tracting work from Leroy Vela as Soto, Negron, and Perezhad, and despite Vela's assurances of a large number ofservice calls from Vela.F.Concluding FindingsAlthough Respondent had established a practice ofreferring some of its work to independent contractors, suchreferralsweremade by the Respondent without anyassumptionby theRespondent of the credit risk involved.Moreover,these independent contractors made their owncharges for their work and collected payment from thecustomers themselves.Almost immediately after the Unionhad been certified for the employees of the Respondent,however, Respondent induced several of its employees toleave the employ of the Respondent, extending them creditfor parts and equipment they needed and arranging for thereferral of repair work brought into Respondent's shop tothese new contractors, assuming the responsibility forcollection of the charges for work done by them andassuming all credit asks.Similarly,Respondent encour-aged and induced William Diaz to leave the employ byoffering him certain financial assistance to do so. With thedeparture of these mechanics and the resignation ofanother mechanic[Anibal Rivera],Respondent found itsneed for helpers or drivers diminished.Accordingly,it laidoff a number of its drivers and helpers. Respondent finallyceased doing its own radio repair work when in August1971 it discharged Camilo Rosado for refusing to becomean independent subcontractor on such work.Bearing inmind the union animus of the Respondent as found in theearlier proceeding(194 NLRB No. 62)where Respondentdischarged employees for engaging in union activities, Icannot help but conclude that Respondent's subcontract-ing action here was designed to decimate the ranks of theUnionand emasculate its strength.CONCLUSIONS OF LAW1.Hijos de Ricardo Vela, Inc.,and Vela DistributingCorp.,for the purposes of this proceeding,constitute a HIJOS DE RICARDOVELA,INC.387single employer, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Congreso de Uniones Industriales de Puerto Rico isa labor organization with the meaning of Section 2(5) ofthe Act.3.By refusing to enter into bargaining negotiationswith the Union in May and August 1971, after the Unionhad been certified by the Board, Respondent violatedSection 8(a)(5) and (1) of the Act.4.By negotiating directly with its employees, RamonSoto,LuisNegron, and Miguel Perez, concerning thesubcontracting of repair work to them and offering theminducements for leaving the employ of the Respondent tobecome independent contractors, Respondent violatedSection 8(a)(5) of the Act. Its similar negotiations withemployee William Diaz, together with offers of financialaid, were also in violation of Section 8(a)(5) and (1) of theAct.5.By discharging employee Camilo Rosado because herefused to negotiate directly with the Respondent to acceptsubcontracted work Respondent violated Section 8(a)(5)and (1) of the Act.6.Respondent's layoff of employees Hector Rodriguez,Justo Rivera, Angel Negron, and Efrain Rivera was forlack of work. Such lack of work, however, was broughtabout by Respondent's violations of Section 8(a)(5) of theAct when it negotiated with individual employees tosubcontract some of its work and subcontracted some of itswork, particularly its radio repair work, to such employees.The layoff of the four individuals noted above, therefore,was a direct consequence of Respondent's violation ofSection 8(a)(5) of the Actas well.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)and (5) of the Act, I shall recommend that Respondentcease and desist therefrom and from in any other mannerinfringing upon its employees' Section 7 rights, and that ittake certain affirmative action designed to effectuate thepolicies of the Act.Respondent's negotiations and arrangements for thesubcontracting of some of its repair work was conducted,not through the certified union, but with the individualemployees themselves. An employer, however, is obligatedto bargain with a union when he contemplates making aunilateral decision about a mandatory subject of bargain-ing.' Terms and conditions of employment are a mandato-ry subject of bargaining and the contracting out of workperformed by members of the bargaining unit might beappropriately called a condition of employment. TheBoard has explained this dutyinWestinghouse ElectricCorp.,150 NLRB 1574:An Employer's duty to give a union prior notice and anopportunity to bargain normally arises where theemployer proposes to take action which will effectsome change in existing employment terms or condi-tions within the range of mandatory bargaining. In the'Fibreboard Paper Products Corp., v. N L R B,379 U S. 203.2Ozark Trailers, Inc,161 NLRB 561.Fibreboardline of cases,where the Board has foundunilateral contracting out of unit work to be violativeof Section 8(a)(5) and (1), it has invariably appearedthat the contracting out involved a departure frompreviously established operating practices, effected achange in conditions of employment,or resulted in asignificant impairment of job tenure,employmentsecurity, or reasonably anticipated work opportunitiesfor those in the bargaining unit.An employer may not evade this duty by concealing hisintention from the Union and later asserting that theUnion failed to request information with respect to thedecision.2Whether the employer would have to bargainabout the decision to subcontract as well as the effect ofthe subcontracting may have been in doubt heretofore.However, in the Board's decision inSummit Tooling Co.,195NLRB No. 91, where the Board found that theRespondent had closed down certain of its operationswithout bargaining with the Union or notifying the Union,the Respondent was found to have violated Section 8(a)(5)of the Act in failing to give notice to the Union. TheRespondent, however, was not compelled to bargain withtheUnionconcerning the decision to close, the Boardstating that "Practical considerations dictate against ourordering the Respondent to reestablish its Summit opera-tions."Even were I to find, therefore,that Vela had shutdown its radio repair business,itwould appear that it wasunder no obligation to bargain with the Union concerningthe decision to close those operations,but only to notifytheUnion.Actually, however,I find that Respondent'saction here did not constitute a partial shutdown of itsbusiness.Although it discontinued its repairing of radios atthe shop,Respondent continued to accept such businessmerely to send the work out to its subcontractors. Inessence,therefore,itwas still in the same radio repairbusiness as far as the public was concerned.Its actions,therefore,were clearly that of a subcontract rather than apartial closing. As a subcontracting decision,precedentsdictate that the Respondent wasunderan obligation tobargain about the decision itself and its effect on the unitemployees.In theWestinghousedecision,supra,the Boardfound that the Company had not violated the Act in itssubcontractingdecision.Itnoted,however, that thedecision to subcontract was:[M]otivated solely by economic considerations; that itcomported with the traditional methods by which thethe Respondent conducted its business operations; thatitdid not during the period here in question varysignificantly in kind or degree from what had beencustomary under past established practice;that it hadno demonstrable adverse impact on employees of theunit;and that the Union had the opportunity tobargain about changes in existing subcontractingpractices at general negotiating meetings.Here none of these considerations were present.The recordisbare of any suggestion that Respondent's decision tosubcontract was motivated by economic considerations.The Respondent'sdecision to subcontract to its formeremployees was totally unlike its subcontracting arrange- 388DECISIONSOF NATIONALLABOR RELATIONS BOARDments with other independent service companies. Thesubcontracting decision did adversely affect a number ofthe employees resulting in their loss of jobs and, finally, theUnion had no opportunity to bargain about the changes inthe subcontracting practices at negotiating meetings. TheBoard'sWestinghousedecision is not dispositive of thiscase.The usual remedy applied to an employer who hasviolated his statutory duty to bargain about a decision tosubcontract unit work is restoration of thestatus quo ante.This remedy will be applied even where the subcontractingdecision was made without union animus.3 Here, however,Respondent has offered no explanation for its decision tosubcontract. It may not be unreasonable to infer that itsdecision, made shortly after the Union had been certifiedas the bargaining agent for the employees, was motivatedby the employer's unhappiness with the result. Moreover,Respondent's union animuscannot be overlooked in viewof the decision of the Trial Examiner in the earlier unfairlabor practice proceeding (194 NLRB No. 62) where it wasfound that the Respondent had discharged employees forengaging in union activities.Itdoes not follow, however, that an order requiringRespondent to resume his radio repair business asheretofore would be warranted. InGladwin Industries, Inc.,183NLRB No. 36, the Board affirmed the rulings of theTrial Examiner, who found:The transaction between Respondent and Evans[Respondent's employee turned subcontractor] consti-tuted a bona fide sale with legal title to the machinesvesting in Evans. Following the purchase, which wasentirely voluntary on Evan's part and which wasprompted by economic considerations, he transportedthemachines to his home and became a privateenterpreneur. I believe it would be unduly punitive toEvans, by an affirmative order such as the GeneralCounsel suggests,to wrest these devices from Evans'control solely to correct Respondent's wrongdoing. Ishall, therefore, not recommend that the engravingmachines be returned to Respondent, nor shall Iotherwise forthwith order that the engraving depart-ment be reestablished. However, I have found that theelimination of this department was accomplishedunilaterally by Respondent and that the Union had astatutory right to prior consultation. Accordingly, Ishallrecommend that Respondent be ordered tobargain with the Union concerning the revitalization ofthe engraving department to refrain from any suchunilateral action in the future.Here, too, the purchase of parts and equipment by Soto,Negron, and Perez and the acceptance of financial aid byDiaz were bona fide and voluntary. I shall, therefore, notorder the return of such parts and equipment to theRespondent nor order the reestablishment of its radiorepair business. It should be sufficient to order Respondentto bargain with the Union concerning the revitalization ofits radio repair business and to refrain from any suchunilateral action in the future.However, effectuation of the policies of the Act doesrequire that Respondent be directed now to remedy theviolation found by offering to bargain not only about theeffectson the employees of the changes made in thesummer of1971, butalso about the restoration of thestatusquo ante.Itmust be presumed that the laid-off helpers anddriverswould have continued as helpers and drivers atleast until Respondent had fulfilled its bargaining obliga-tion by negotiating to a bona fide impasse.Effectuation oftheAct'spolicies,therefore,further requires that theemployees whose statutory rights were violated by reasonof Respondent's unlawful unilateral action and who havesuffered loss in consequence thereof, be reimbursed forsuch losses until such time as Respondent remedies itsviolations.Accordingly,Ishall order that the Respondent makewhole the employees who worked as drivers or clerks forany loss of pay they may havesuffered as a result ofRespondent's unfair labor practices. The liability for suchbackpay shall cease upon the occurrence of any of thefollowing conditions: (1) reaching mutual agreement withtheUnion relating to the subject which Respondent isherein required to bargain about; (2) bargaining to a bonafide impasse;(3) the failure of the Union to commencenegotiations within 5 days of the receipt of Respondent'snotice of its desire to bargain with the Union; or (4) thefailure of the Union to bargain thereafter in good faith. Ofcourse, if Respondent decides to resume thestatus quo antewith the employees once again doing radio repair work, itsliabilitywill cease as of that date.Backpay shall be basedupon the earnings which affected employees wouldnormally have received absent the changes, less any netinterim earnings and shall be computed on a quarterlybasis with interest thereon.4As respects the discharge of Camilo Rosado, I havefound that his discharge was motivated by Respondent'sfailure to have him agree to subcontracting work. InShamrock Dairy, Inc.,124 NLRB 494, asimilarsituationoccurred, six drivers refusing to deal with the Respondenton an individual basis and being discharged by theemployer for that reason.Board Members Jenkins andFanning favored the reinstatement of such employees withbackpay as a remedy for the 8(a)(5) violation of theemployer, even though the Respondent may not haveviolated Section 8(a)(3), finding further that the drivers losttheir jobs as a direct consequence of the Respondent'sfailure confer with the Union. I shall, accordingly, orderRespondent to offer Rosado immediate reinstatement tohis former job, or equivalent, and make him whole for anylosses sustained by him as a result of the Respondent'sunlawful discharge, in the same manner as set forth earlierfor the helpers.[Recommended Order omitted from publication.]3Fibreboard Paper Products, supra4Unit Drop Forge Division,171 NLRB 600.